Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 19, 2020

The Court of Appeals hereby passes the following order:

A20A1117. GLENDA M. MARCUS v. SYLVESTER MARCUS, SR.

      Glenda M. Marcus and Sylvester Marcus, Sr. divorced in October 2018. On
July 31, 2019, the trial court entered an order resolving several post-judgment
motions filed by Glenda, who filed this direct appeal.1 We lack jurisdiction.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA § 5-6-
35 (a) (2). “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Accordingly, we
lack jurisdiction to consider this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/19/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Glenda directed her appeal in the Supreme Court, which transferred the matter
to this Court. See S20A0461, decided Dec. 23, 2019.